Citation Nr: 0906972	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-08 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating for post traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
prior to December 28, 2006, and as 50 percent disabling 
thereafter.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1958 to May 1961 
and from August 1961 to May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claims.

In February 2009 the Board received mail from the Veteran; he 
stated he was receiving on going treatment for his PTSD with 
the Goldsboro Psychiatric Clinic and requested that these 
records be used in his evaluation for an increased rating.  
The latest records from the Goldsboro Psychiatric Clinic 
available in the claims folder are from March 2006.  On 
remand records from this facility from March 2006 to the 
present, as well as all other outstanding treatment records, 
should be requested and placed in the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for PTSD since March 
2006.  After securing the necessary 
authorizations for release of this 
information, seek to obtain copies of all 
treatment records referred to by the 
Veteran, and which have not already been 
associated with the claims folder.  
Specifically obtain records from the 
Goldsboro Psychiatric Center from March 
2006 to the present, and copies of all 
outstanding records of treatment received 
by the Veteran for PTSD at the 
Fayetteville VAMC from September 2006 to 
the present.

2.  After completion of the above, 
readjudicate the Veteran's increased 
rating claim.  If the determination 
remains unfavorable to the Veteran, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

